DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36 and 37 have been canceled.  Claims 28, 33 and 38 have been amended.  Claims 28-35 and 38-47 are pending and under consideration.

The rejection of claims 28-30, 33-35, and 38-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendment of claims 28 and 33 to specify residues 21 to 240 of SEQ ID NO:3 and residues 21-462 of SEQ ID NO:4.

The rejection of claims 28, 29, 31, 34, 35, 38 and 41-45 under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al (Journal of Clinical Oncology, 2004, Vol. 22, pp. 3549-3557, reference of the IDS filed 5/19/2018) is withdrawn in light of applicant’s amendment incorporating the limitations of claim 39 into claim 28. 

The rejection of claims 28, 29, 31, 34, 35, 38, 41-45 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Journal of Clinical Oncology, 1998, Vol. 16, pp. 2169-2180, reference of the IDS filed 5/19/2018) is withdrawn in light of applicant’s amendment incorporating the limitations of claim 39 into claim 28.

The rejection of claims 28, 34, 35, 38, 41-45 under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al (International Journal of Oncology, 1998, vol. 12, pp. 1299-1306, cited in the prior action) is withdrawn in light of applicant’s amendment incorporating the limitations of claim 39 into claim 28..

The rejection of Claims 28, 29, 31, 32, 34, 35, 38, and 41-44 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials.Gov (Accession No. NCT01704716, version 1, October 10, 2012) as evidenced by Seeger (Seminars in Cancer Biology, 2011, Vol. 21, pp. 229-237) is 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 28-30, 34, 35, 38-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  Claims 28-30 and 34-47 are reliant on a genus of anti-GD2 antibodies comprising (i) a light chain amino acid sequence that is at least 90% identical to SEQ ID NO:3, and (ii) a heavy chain acid sequence that is at least 90% identical to SEQ ID NO: 4.  
Applicant argues that the claimed antibodies are supported by the originally filed disclosure on page 17, lines 9-13 which state:

The term "fragments or homologs thereof" shall mean any such fragment or homolog of the respective sequence having the same or similar native qualitative activity. In one embodiment, the fragments or homologs have at least 70, 75, 80, 85, 90, 95, 96, 97, 98, or 99% of native qualitative activity. In one embodiment, the fragments or homologs have at least 80, 85, 90, 95, 96, 97, 98, or 99% of sequence identity.

Applicant is reminded of the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. which are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.

This has been more recently addressed in the antibody arts:
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir.2004)). 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir.2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
In the instant case, claims 28-30, 34, 35, 38-47 encompass a genus of antibody variants having alterations in the primary sequences of SEQ ID NO:3 and/or 4 at any position within the sequence, yet retaining the ability to bind GD2 positive cancers.  The generic description of homologs having 90% sequence identity in the specification is not a precise definition by structure because substitutions, deletions and additions to the antibody primary sequence at specific locations within the antibody sequence have different impacts on the ability of the antibody to bind the target antigen based on location within the sequence.  It is noted that having “at least 90% sequence identity” encompasses alterations within all antibody regions, including the antibody CDR regions.  While one of skill in the art could readily recognize if an antibody has at least 90% identity to SEQ ID NO:3 and or SEQ ID NO:4, one of skill in the art would not be able to ascertain if the variant antibody retained the ability to bind GD2 on cancer cells for all members of the genus of antibodies having 90% sequence identity as one could do with an adequately described genus. 
Further, the anti-GD2 antibodies, ch14.18/APN311 does not adequately describe the genus of GD2 antibodies relied upon in the instant claims because said genus permits members which have alterations in the CDR sequences relative to the ch14.18/APN311 and APN301 antibodies.  Thus, the ch14.18/APN311 and APN301 antibodies fail to adequately describe the entirely of the genus of anti-GD2 antibodies relied upon in the instant claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 28-35 and 38-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.9,840,566 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘566 patent anticipate the instant claims to the extent that the anti-GD2 antibody is the antibody of claims 3-5 of the ‘566 patent.

The rejection of claims 28-35, 38, 40-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,294,305 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘305 patent anticipate the instant claims to the extent that the ch14.18 antibody is administered at a dose of  10 mg/m2/day for 10 consecutive days.


Claims 1-7 and 9-19 of the ‘068 patent teach the limitations of the instant claims with the exception that claim 1 does not specifically state that the anti-GD2 antibody is administered without concomitant administration of Il-2 within the same treatment cycle and the exception that claim 1 does not specifically state that the anti-GD2 antibody comprises residues 21-240 of SEQ ID NO:3 and residues 21-462 of SEWQ ID NO:4.   Claim 8 of the ‘068 patent requires, in part, that the administration of the GD2 antibody is preceded or accompanied by administration of Il-2.  Thus, claim 1 of the patent encompasses the administration of the anti-GD2 antibody without being preceded or accompanied by Il-2 in the same treatment cycle and it would have been prima facie obvious as of the effective filing date to carry out the method of claims 1-19 of the ‘068 patent without preceding or accompanying administration of Il-2.
Claim 1 of the ‘068 patent requires that the anti-GD2 antibody is ch14.18.  The instant specification teaches that APN311 is also known as ch14.18 (page 41, first sentence).  Thus, the APN311 antibody of the ‘068 patent meets the limitation of claim 28.

The provisional rejection of claims 28-32, 34, 35, 38-45, and 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 42, 44, 47-49, 52-61 of copending Application No. 15/700,538 (reference application) is maintained for reasons of record.. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘538 application.
Claims 40-44, 47-49 and 51-61 of the ‘538 application teach the limitations of the instant claims with the exception that claim 40 does not specifically state that the anti-GD2 antibody is administered without concomitant administration of Il-2 within the same treatment cycle.
Claim 50 of the ‘538 application requires, in part, that the administration of the GD2 antibody in the method of claim 40 is preceded or accompanied by administration of Il-2.  Thus, when given the broadest reasonably interpretation, claim 40 of the ‘538 application encompasses the administration of the anti-GD2 antibody without being preceded or accompanied by Il-2 in the same treatment cycle, and it would have been prima facie obvious as of the effective filing 
When given the broadest reasonable interpretation, claim 40 of the ‘538 application reads on the administration of Il-2 or GMCSF or “another cytokine” which accompanies, or partially accompanies the anti-GD2 antibody.  Thus alternative embodiments for claim 40 of the ‘538 application include  the administration of GM-CSF or “another cytokine”, which meets the limitation of instant claim 42 when “another cytokine” is administered, and conversely, meets the limitations of instant claim 43 when GM-CSF is administered. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28, 29, 31-33, 34, 35, 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,995,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent anticipates the instant claim.
It is noted that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d
1065, 1067 (Fed. Cir. 1999).  The ‘147 patent defines a GD2 positive cancer as including neuroblastoma, therefore the treatment of a high-risk neuroblastoma patient in claim 1 of the ‘147 patent meets the limitation of claim 28 requiring treatment of a GD2 positive cancer in a patient.  The administration of the ch14.18 antibody in claim 1 of the ‘147 patent meets the limitations of instant claims 29-32 and claims 44 and 45 as drawn to neuroblastoma and high risk neuroblastoma.  The APN311 antibody is defined by the ‘147 patent to be the same as the ch14.18 antibody (column 31, lines 34-35) and comprise amino acid residues 21-240 of SEQ ID NO:3 and amino acid residues 21-462 of SEQ ID NO:4 (column 28 to column 31, line 35, “APN311 Sequence Data”, thus the limitations of claims 33 are met by the APN311 antibody. The administration of the ch14.18 antibody at a dose of 17.5 mg/m2/day over 4 consecutive days for at least 1 and up to 5 cycles meets the limitations of claims 39 and claims 34 and 35 for 4 X 17.5 mg/m2/day equaling 70 mg/m2/cycle, and meets the limitation of two or more treatment cycles in claim 41 when the number of cycles is greater than one. Claim 1 of the ‘147 patent meets the limitations of without concomitant treatment with Il2,  GM-CSF or cytokine within the .  


Claims 28, 29, 31-33, 34, 35, 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-13 and 15-23 of copending Application No. 16/375,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘022 application anticipate instant claims 28, 29, 31-33, 34, 35, 39-45 and render obvious claims 46 and 47.
It is noted that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d
1065, 1067 (Fed. Cir. 1999).  The ch14.18 antibody is defined by the ‘022 application to be the same as the APN311 antibody (page 65, lines 14-15) and is further defined by the ‘022 application to comprise amino acid residues 21-240 of SEQ ID NO:3 and amino acid residues 21-462 of SEQ ID NO:4 (page 60, “APN311 Sequence Data” to line 15 on page 62), thus the limitations of claims 33 are met by the APN311 antibody. The administration of the ch14.18 antibody at a dose of 25 mg/m2/day for four consecutive days for one or more treatment cycles in claim 13 of the ‘022 application meets the limitations of claim 39 and claims 34 and 35 for 4 X 25 mg/m2/day equaling 100 mg/m2/cycle and meets the limitation of two or more treatment cycles in claim 41 when the number of cycles is greater than one.
The administration of the ch14.18 antibody at a dose of 10 mg/m2/day for 10 consecutive days for one or more treatment cycles in claim 13 of the ‘022 application meets the limitations of claim 39 and claims 34 and 35 for 10 X 10 mg/m2/day equaling 100 mg/m2/cycle and meets the limitation of two or more treatment cycles in claim 41 when the number of cycles is greater than one.
Claim 1 of the ‘022 application meets the limitations of without concomitant treatment with Il2 in instant claim 28 and the requirements of instant claims 42 and 43 for exclusion of GM-CSF or cytokine within the same or overall treatment period because not mention is made for the requirement of GM-CSF or cytokine in the method of claim 1 of the ‘022 application.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All other rejections and/or objections that were set forth or maintained in the prior Office action are withdrawn in light of applicant’s amendments.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643